            Case 6:20-cv-00725-ADA Document 48 Filed 05/07/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                     Nos. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,                    6:20-cv-00726-ADA
                                                     6:20-cv-00727-ADA
                Plaintiff,                           6:20-cv-00728-ADA
                                                     6:20-cv-00729-ADA
       v.                                            6:20-cv-00730-ADA
                                                     6:20-cv-00783-ADA
HEWLETT PACKARD ENTERPRISE COMPANY,

       Defendant.


                    JOINT MOTION FOR ENTRY OF AGREED PROTECTIVE ORDER

       Plaintiff WSOU Investments LLC d/b/a Brazos Licensing and Development and defendant

Hewlett Packard Enterprise Company hereby jointly move for entry of the included agreed

Protective Order.

Dated: May 7, 2021                           Respectfully submitted,

/s/ Michael D. Hatcher                       /s/ Raymond W. Mort, III
Michael D. Hatcher                           Raymond W. Mort, III
Texas State Bar No. 24027067                 Texas State Bar No. 00791308
Callie C. Butcher                            raymort@austinlaw.com
Texas State Bar No. 24092203                 THE MORT LAW FIRM, PLLC
SIDLEY AUSTIN LLP                            100 Congress Avenue, Suite 2000
2021 McKinney Avenue, Suite 2000             Austin, Texas 78701
Dallas, Texas 75201                          tel/fax: (512) 677-6825
telephone: (214) 981-3300
facsimile: (214) 981-3400                    Alessandra C. Messing
mhatcher@sidley.com                          New York State Bar No. 5040019
cbutcher@sidley.com                          amessing@brownrudnick.com
                                             Timothy J. Rousseau
Michael R. Franzinger                        New York State Bar No. 4698742
DC Bar No. 500080                            trousseau@brownrudnick.com
SIDLEY AUSTIN LLP                            Yarelyn Mena
1501 K Street, NW                            (pro hac vice)
Washington, D.C. 20005                       ymena@brownrudnick.com
telephone: (202) 736-8000                    BROWN RUDNICK LLP
facsimile: (202) 736-8711                    7 Times Square
mfranzinger@sidley.com                       New York, New York 10036
        Case 6:20-cv-00725-ADA Document 48 Filed 05/07/21 Page 2 of 2




Barry K. Shelton                      telephone: (212) 209-4800
Texas State Bar No. 24055029          facsimile: (212) 209-4801
SHELTON COBURN LLP                    Edward J. Naughton
311 RR 620, Suite 205                 Massachusetts State Bar No. 600059
Austin, Texas 78734                   enaughton@brownrudnick.com
telephone: (512) 263-2165             Rebecca MacDowell Lecaroz
facsimile: (512) 263-2166             (pro hac vice)
bshelton@sheltoncoburn.com            rlecaroz@brownrudnick.com
                                      BROWN RUDNICK LLP
Counsel for Defendant                 One Financial Center
Hewlett Packard Enterprise Company    Boston, Massachusetts 02111
                                      telephone: (617) 856-8200
                                      facsimile: (617) 856-8201

                                      David M. Stein
                                      Texas State Bar No. 797494
                                      dstein@brownrudnick.com
                                      Sarah G. Hartman
                                      California State Bar No. 281751
                                      shartman@brownrudnick.com
                                      BROWN RUDNICK LLP
                                      2211 Michelson Drive, 7th Floor
                                      Irvine, California 92612
                                      telephone: (949) 752-7100
                                      facsimile: (949) 252-1514

                                      Counsel for Plaintiff
                                      WSOU Investments, LLC d/b/a
                                      Brazos Licensing and Development
